            Case 5:20-cv-00173-TES Document 14 Filed 08/27/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION


MANDRIEZ RAMON SPIVEY,

          Petitioner,

v.                                                                 CIVIL ACTION NO.
                                                                    5:20-cv-00173-TES
 UNITED STATES PROBATION
 DEPARTMENT,

          Respondent.


                                                   ORDER



         On June 3, 2020, the Court dismissed Spivey’s Petition for Writ of Habeas Corpus

 as frivolous after granting him in forma pauperis status. [Doc. 4, p. 5]. Section 2254 Rule

 11(a) provides that “[t]he district court must issue or deny a certificate of appealability

 when it enters a final order adverse to the applicant.” 1 Rule 11(a), Rules Governing

 Section 2254 Cases. A certificate of appealability may issue “only if the applicant has

 made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

 2253(c)(2).

         In this case, issuance of a certificate of appealability is not warranted because, for

 the reasons noted in the Order dismissing Petitioner’s habeas action, it is not debatable




 1“Based on the statutory language of 28 U.S.C. § 2253(c)(1), state prisoners proceeding under § 2241 must
 obtain a [certificate of appealability] to appeal.” Sawyer v. Holder, 326 F.3d 1363, 1364 n.3 (11th Cir. 2003).
         Case 5:20-cv-00173-TES Document 14 Filed 08/27/20 Page 2 of 2



among jurists of reason whether the Court abused its discretion in dismissing

Petitioner’s action. See [Doc. 4]; Slack v. McDaniel, 529 U.S. 473, 483–84 (2000).

Accordingly, the Court DENIES Petitioner a certificate of appealability.

       SO ORDERED, this 27th day of August, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
